2021 IL App (1st) 210613


                                                                              SECOND DIVISION
                                                                               December 28, 2021


                                          No. 1-21-0613


In re MARRIAGE OF KRYSTYNA S.                         )       Appeal from the Circuit Court of
ROMAN-KROCZEK,                                        )       Cook County.
                                                      )
       Petitioner-Appellee,                           )
                                                      )       No. 2012 D 005889
and                                                   )
                                                      )
BOHDAN J. KROCZEK,                                    )
                                                      )
       Respondent-Appellee                            )
                                                      )       Honorable William Yu,
(Izabela Roman, Intervenor-Appellant).                )       Judge Presiding.



       JUSTICE HOWSE delivered the judgment of the court, with opinion.
       Justices Lavin and Cobbs in the judgment and opinion.


                                             OPINION


¶1     Intervenor Izabela Roman appeals from an order of the circuit court in which the court

ordered her to sell property in Florida to pay the divorcing parties’ attorney fees. We conclude that

the trial court abused its discretion when it granted the injunction, and accordingly, we reverse.

¶2                                       BACKGROUND

¶3     On Christmas Day 1985, Bohdan Kroczek and Krystyna Roman-Kroczek got married.

Krystyna filed a petition to dissolve the marriage in 2012. Nine years later, the dissolution

proceedings remain ongoing, and this case is on appeal on an interlocutory basis for review of an
1-21-0613

injunctive order entered below. The injunction at issue is an order requiring plaintiff Izabela

Roman, Krystyna’s sister, to sell real property in Florida in order to generate funds for the

divorcing parties to pay their attorneys in this protracted litigation.

¶4      The property in Florida was purchased by Bohdan and Krystyna in 2006. Izabela loaned

the parties money for the down payment by taking out a line of credit secured by her own home.

Izabela had loaned the parties money in a similar fashion on prior occasions so that they could buy

their marital home in Winnetka and a condominium in Poland. For the Florida property, Izabela

loaned the parties $350,000. They repaid $200,000 of the loan balance in 2009 when they sold

their marital home.

¶5      Izabela was granted leave to intervene in these dissolution proceedings. She filed a

complaint against Krystyna and Bohdan seeking $214,643.75, which consisted of principal,

interest, and expenses she incurred in connection with loaning money to the parties to buy the

Florida property. Krystyna answered Izabela’s complaint and admitted the allegations. Bohdan

filed a motion to dismiss that was denied and then never answered the complaint.

¶6      As the case progressed, Bohdan was scheduled to be deposed in 2015. On the date the

deposition was scheduled to go forward, Bohdan’s counsel appeared in court and advised the court

that he had been discharged by Bohdan. Bohdan did not appear in court and did not appear for the

deposition. Bohdan later filed a pro se appearance in the case indicating that he would proceed in

the case representing his own interests. The trial court sanctioned Bohdan for failing to appear at

his deposition. The sanction imposed by the trial court was that Bohdan would be prohibited from

presenting any evidence, claims, or defenses at trial as a consequence of failing to appear at his

deposition.




                                                 -2-
1-21-0613

¶7     The trial went forward on October 7, 2015. In regard to Izabela’s claim against the parties,

Bohdan and Krystyna agreed to execute a lien against the Florida residence in Izabela’s favor.

Bohdan and Krystyna signed the lien on the second day of trial, on October 8, 2015. The lien was

not part of the trial court’s subsequent judgment in the dissolution proceedings. The written lien

indicates that Izabela is owed $214,643.75 and that it was being granted to Izabela to secure

payment of the indebtedness.

¶8     After trial, the trial court entered a judgment dissolving the marriage. The trial court found

that the property in Florida was worth $1 million subject to a mortgage of $615,918. The trial court

found that Izabela was owed $214,643.75 from financing the property and also that she was owed

up to $485,400 for money she had loaned Krystyna for living expenses and litigation costs. In its

discretion, the trial court awarded the Florida property to Izabela.

¶9     Bohdan resisted the judgment entered by the trial court, and he retained new counsel to

represent him for posttrial proceedings and an appeal. Izabela attempted to enforce the trial court’s

judgment and take title to the property in Florida. Krystyna voluntarily signed a special warranty

deed that deeded the property to a trustee. Bohdan later also signed the special warranty deed

conveying title to a trustee located in Florida. In reliance on the trial court’s judgment and on the

warranty deed executed by the parties, Izabela paid off the mortgage on the Florida property for

$712,871.86. Izabela later sold her home in Winnetka and moved into the property in Florida.

¶ 10   After Bohdan’s posttrial motions were resolved, he filed an appeal. We reversed the trial

court’s judgment, finding that it erred when it prohibited Bohdan from presenting evidence, claims,

and defenses at trial for his failure to appear for his deposition. In re Marriage of Roman-Kroczek,

2017 IL App (1st) 161359-U, ¶ 41. We explained that the trial court abused its discretion when it

fashioned the sanction because the trial court failed to apply progressive sanctions before jumping


                                                -3-
1-21-0613

to the severe sanction of impairing his ability to try the case on the merits. Id. ¶¶ 48-49. In response

to a petition for rehearing filed by Izabela, we explained that our reversal of the trial court’s order

abrogated the ruling that awarded the Florida residence to her, meaning that the issue of the

distribution of the Florida property would need to be resolved on remand. Id. ¶ 62.

¶ 11   On remand, the case has continued to be vigorously contested, and now at least 10 different

circuit court judges have been involved in the case. Extensive motion practice has taken place. On

December 14, 2018, Bohdan filed a motion for interim and prospective attorney fees. In a separate

but related motion filed the same day, Bohdan requested that the trial court compel the sale of

property to pay the parties’ expenses and attorney fees. Bohdan requested that the trial court order

the sale of two properties in Poland and the property in Florida so that he would have funds for

litigation costs and living expenses. Bohdan later noted that, while he was unable to pay his

attorney fees, Krystyna’s expenses were being paid by her sister Izabela in an aggregate amount

of at least $485,000.

¶ 12   The trial court issued a ruling on Bohdan’s motion for interim fees on January 29, 2020,

which was confirmed by a written order issued two days later. The trial court did not address

Bohdan’s motion that requested a sale of the three properties. In its ruling on the interim fee issue,

the trial court noted that the order awarding the property in Florida to Izabela was reversed on

appeal and was ineffectual. The trial court further noted that the Florida property was a marital

asset. The trial court ordered Izabela to secure a line of credit on the Florida property for $275,000

and distribute $200,000 of the funds generated by that loan to the parties’ attorneys while placing

the other $75,000 in escrow.

¶ 13   Izabela took steps to secure financing, but no lenders agreed to loan the money ordered by

the court. Bohdan alleged that Izabela was intentionally failing to secure a credit line on the


                                                 -4-
1-21-0613

residence by omitting information to make herself look like a less attractive candidate for a loan.

Bohdan argued that Izabela and Krystyna were working together to grind him down in the

litigation. Because Izabela failed to secure the financing ordered by the court from the equity in

the Florida residence, Bohdan filed a motion on November 5, 2020, requesting that the trial court

enter an order that the Poland condominium be sold. Bohdan explained that proceeds from the sale

of the parties’ property in Poland could be used to fund the ongoing litigation.

¶ 14   The trial court held a hearing on six motions on February 17, 2021, including on the

November 5, 2020, motion in which Bohdan requested an order requiring the sale of the

condominium in Poland. The trial court listed the motions that it would hear at this particular

hearing, and it did not include any mention of the motion that Bohdan had filed more than two

years earlier that discussed selling the property in Florida. On April 27, 2021, the trial court denied

Bohdan’s request for an order requiring the condominium in Poland to be sold. The trial court,

however, ruled that “Izabela shall prepare the Florida property for sale.” The trial court went on to

instruct Izabela about the steps she was required to take to effectuate the sale. The trial court ruled

that the proceeds from the sale of the Florida property were to be placed into escrow and that they

would be apportioned and distributed by further order of the court. There was no indication before

the hearing that a sale of the Florida property was a subject for the hearing.

¶ 15   Izabela filed a notice of appeal from the trial court’s order requiring her to sell the Florida

property. Bohdan moved to dismiss the appeal, arguing that it was not an injunction and therefore

maintaining that there was a lack of appellate jurisdiction. We denied Bohdan’s motion to dismiss

the appeal on July 21, 2021. The appeal was fully briefed and was submitted for disposition.




                                                 -5-
1-21-0613

¶ 16                                         ANALYSIS

¶ 17    The first issue for us to address is the issue of appellate jurisdiction. To do so, we must

examine the nature of the circuit court’s order to determine if it was injunctive, such that it vested

this court with jurisdiction under the relevant Illinois Supreme Court rules. We already determined

that the order was injunctive in nature when we denied Bohdan’s motion to dismiss the appeal, but

the issue of appellate jurisdiction warrants explanation in this opinion.

¶ 18    The order from which Izabela appeals is the order in which the circuit court compelled her

to list the Florida property for sale and take steps to effectuate such a sale. The order requires

Izabela to take affirmative actions, and the court’s order invokes its equitable powers. Our supreme

court has explained that an injunction is a “ ‘judicial process operating in personam and requiring

[a] person to whom it is directed to do or refrain from doing a particular thing.’ ” In re A Minor,

127 Ill. 2d 247, 261 (1989) (quoting Black’s Law Dictionary 705 (5th ed. 1979)). In this case, the

trial court’s order requires Izabela to take certain actions, namely that she list and sell real property

in order to comply with the order. See In re Estate of Yucis, 382 Ill. App. 3d 1062, 1070-71 (2008)

(an order compelling a party to sell property is an injunction appealable under Illinois Supreme

Court Rule 307 (eff. Nov. 1, 2017)). Izabela was required to “do a particular thing,” and the order

operated as a mandatory and coercive directive aimed at Izabela’s conduct.

¶ 19    Rule 307(a)(1) provides that a party may appeal a trial court’s interlocutory order in which

the court grants an injunction. Ill. S. Ct. R. 307(a)(1) (eff. Nov. 1, 2017). As the trial court’s April

27, 2021, order constitutes an interlocutory order granting an injunction, it is appealable as a matter

of right under Rule 307.

¶ 20    Bohdan supports his argument that we lack jurisdiction by referencing cases in which we

have been called upon to address temporary relief. For example, in In re Marriage of Tetzlaff, 304

                                                  -6-
1-21-0613

Ill. App. 3d 1030 (1999), we addressed an order that required a party in a divorce case to place

money into escrow for interim attorney fees. On appeal, we held that an order modifying an interim

attorney fee award that required the placement of money into escrow was not an injunctive order

that was appealable under Rule 307. Id. at 1038. The issue in this case is far different. The

injunction here requires a party to do far more than place certain funds in an escrow account. It

requires a party to list a piece of real property for sale, sell the property, and then distribute the

proceeds of the sale to the court for apportionment. The order is not “temporary” like the order in

Tetzlaff because it requires specific performance and it requires the alienation of a unique asset

instead of just concerning the mere location of a pool of money. The trial court’s order in this case

cannot be undone—it is a mandatory permanent injunction appealable under Illinois Supreme

Court Rule 307 (eff. Nov. 1, 2017).

¶ 21   We next move to the propriety of the trial court’s ruling that Izabela sell the residence in

Florida in order to pay Bohdan and Krystyna’s attorneys on an interim basis. Bohdan contends

that, because we reversed the trial court’s dissolution judgment, the Florida residence reverted to

an asset of the marital estate. His argument continues that, since the Florida residence is common

marital property, the trial court was within its statutory discretion to order the sale of the property

to pay interim attorney fees (citing 750 ILCS 5/501 (West 2020)). We conclude that the trial court’s

order is manifestly unreasonable under the circumstances such that it constitutes an abuse of

discretion.

¶ 22   This divorce case was filed nine years ago. It went to trial six years ago, and a judgment

was rendered. More than four years ago, we remanded the case for a new trial. In re Marriage of

Roman-Kroczek, 2017 IL App (1st) 161359-U, ¶ 52. That new trial has still not occurred. Now,

the case is before us again with a quarrel over interim attorney fees when the trial court should be


                                                 -7-
1-21-0613

issuing final orders that dispose of this matter. We see no justification for the overreaching

injunction, which pertains only to interim fees and fails to move the case forward to a final

disposition. The case begs for finality, and we conclude that this interim injunctive order is

unreasonable and that it is unsuited to furthering the orderly and just disposition of these

proceedings.

¶ 23   The remedy fashioned by the trial court is not sufficiently narrowly tailored to achieve its

desired purpose while also accounting for the other relevant considerations at play. See Robrock

v. County of Piatt, 2012 IL App (4th) 110590, ¶ 66 (“ ‘An injunction should be reasonable and

should only be as broad as is essential to safeguard the rights of the plaintiff.’ ” (quoting Tsuetaki

v. Novicky, 158 Ill. App. 3d 505, 514 (1983))). In fact, the injunction entered by the court is a

drastic remedy that only serves to delay the proceedings even longer, instead of giving the parties

and the attorneys an incentive to bring the case to a close. Bohdan claims the trial court’s order

simply allows him to access marital property to finance the divorce, but the order has far greater

implications, and there was no showing by Bohdan that such an order was necessary here or that

there were no less restrictive means for achieving the desired result.

¶ 24   As Bohdan has represented, the divorcing parties own other properties and have assets that

can satisfy claims by the attorneys. The record demonstrates that the parties have assets to pay

their ultimate obligations, but the case simply needs to be resolved. Thus, there appears to be an

adequate remedy at law for the attorneys that is available and will remain available without resort

to such extraordinary relief. See Kaplan v. Kaplan, 98 Ill. App. 3d 136, 142 (1981). The trial court

made no finding to the contrary, such as by finding that selling the Florida residence was the only

way the attorneys in the case would ultimately be paid for their services or that the attorneys needed

to be paid immediately for a particular reason. There was no showing by Bohdan or his attorneys


                                                -8-
1-21-0613

that the urgency of the situation necessitated such a profound use of the court’s power. See Lewis

E. v. Spagnolo, 186 Ill. 2d 198, 234 (1999). We have previously expressed significant

apprehension about requiring a party to sell real estate to pay interim attorney fees (In re Marriage

of Goesel, 2017 IL App (3d) 150101, ¶ 20), and we reiterate that concern here. The trial court may

not order certain marital assets to be sold to directly satisfy an obligation for attorney fees. See

In re Marriage of Walsh, 109 Ill. App. 3d 171, 176-77 (1982); In re Marriage of Shen, 2015 IL

App (1st) 130733, ¶¶ 92, 116 (explaining that “a court may not order payment of attorney fees

directly from the marital estate” and finding that the trial court’s order for the husband’s 401(k) to

be liquidated to pay for interim attorney fees was “in contravention of Radzik and section 12-1006

of the Code”). The injunction is too far reaching and ill-defined to survive scrutiny.

¶ 25   There are other issues with the trial court’s chosen remedy that are problematic but that we

need not discuss at length here. For example, the trustee who holds title to the property at issue in

this case is not before the court. The trial court’s order does not compel the trustee to do anything,

which means that the trial court’s order is not fully executing in terms of carrying out its command.

There is also the issue of Izabela’s recorded lien and her apportionment of equity in the home. The

trial court has not addressed Izabela’s lien rights or the fact that the vast majority of equity in the

home belongs to Izabela personally, not to the marital estate, due to her $700,000 mortgage payoff.

The trial court’s order takes Izabela’s interest from a secured right to an unsecured right, which is

a significant deprivation in light of the circumstances presented here. While the marital estate

likely has some interest in the Florida property, Izabela has claims to the property that may

predominate over the claims of the marital estate.

¶ 26   In addition, Izabela and her husband have been living in the home, paying all taxes and

other costs associated with the home, and thereby relieving the parties of all the obligations of


                                                 -9-
1-21-0613

property ownership. Izabela and her husband also have an unlimited homestead exemption, which

presents difficult legal questions under Florida law. The trial court did not address the homestead

exemption, the fact that its order operates to evict Izabela and her husband from their residence, or

the myriad other complications and consequences of its order. The trial court’s injunction does not

afford adequate weight to protecting the interests of third parties. In re Marriage of Olbrecht, 232

Ill. App. 3d 358, 365 (1992). We do not need to delve too deeply into any of those issues because

we find that the trial court’s injunction is subject to reversal on the basis that it is unreasonable and

unnecessary under the circumstances. We simply want to highlight that the trial court’s injunction

fails to adequately account for its wide-ranging implications and the many competing interests at

issue.

¶ 27     It is obvious that an allocation of the Florida residence will need to be addressed in this

case at a trial on the merits, just as it was when this case was initially tried. Bohdan repeatedly

stresses that all of these questions will need to be addressed at trial. The fact that the parties’

competing claims to the property will need to be determined at trial is even more of a reason why

the asset should not be disturbed on an interim basis. The focus should be on making a final

adjudication of rights to the Florida residence and the parties’ other rights, rather than on interim

issues that only muddy the waters further.

¶ 28     There are significant evidence and various judicial admissions on file that Izabela is owed

money by the parties and by the marital estate. Almost all the actions Izabela took with regard to

the Florida residence were taken in reliance on the court’s initial judgment awarding the property

to her. The Florida residence may possibly be the best and most proper asset to award her following

a trial. It makes little sense to order the property to be sold now, to satisfy an interim ruling, only

to later determine that Izabela is entitled to the asset. The risk of irreparable harm in this case is


                                                 - 10 -
1-21-0613

not borne by Bohdan if the injunction is denied; it is borne by Izabela if the injunction stands. Title

to the Florida residence is being held in trust, so there is no concern that the asset will be dissipated

between now and the time of trial. If necessary, the attorneys can be paid by that asset following a

final judgment, if the evidence at trial supports selling the asset to pay the parties’ obligations. The

fact that the asset will be available until a final judgment is rendered is alone sufficient to defeat

the claim that an injunction is necessary. Bohdan has failed to show that there is no other available

remedy or that the injunction was necessary to avoid irreparable harm. Allstate Amusement Co. of

Illinois, Inc. v. Pasinato, 96 Ill. App. 3d 306, 310 (1981).

¶ 29    The trial court’s injunction does not preserve the status quo until a final resolution can be

had in this matter; it injects more uncertainty and creates even more roadblocks to an attainable

judgment that disposes of the case in an orderly manner. We hold that the trial court’s order

compelling Izabela to sell the Florida residence constitutes an abuse of discretion. We, therefore,

reverse the order, and we implore the circuit court to try this matter and enter a judgment disposing

of this case without delay.

¶ 30                                       CONCLUSION

¶ 31    Accordingly, we reverse.

¶ 32    Reversed.




                                                 - 11 -
1-21-0613


                                 No. 1-21-0613


Cite as:                 In re Marriage of Roman-Kroczek, 2021 IL App (1st) 210613


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 2012-D-
                         005889; the Hon. William Yu, Judge, presiding.


Attorneys                Michael D. Poulos, of Poulos Black P.C., of Evanston, for
for                      appellant.
Appellant:


Attorneys                Olga A. Allen and Brian J. Hurst, of Hurst, Robin & Kay, LLC,
for                      of Chicago, for appellee Krystyna S. Roman-Kroczek.
Appellee:
                         Marvin J. Leavitt, David C. Adams, and Elizabeth D. Shindler,
                         of Grund & Leavitt, P.C., of Chicago, for other appellee.




                                     - 12 -